Citation Nr: 9935909	
Decision Date: 12/27/99    Archive Date: 12/30/99

DOCKET NO.  97-29 086A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
of the left knee, currently evaluated as 10 percent 
disabling.

2.  Entitlement to a temporary total evaluation because of 
treatment for a service-connected disability requiring 
convalescence under 38 U.S.C.A. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel



INTRODUCTION

The veteran had active service from June 1972 to May 1973.  
This matter was originally before the Board of Veterans' 
Appeals (the Board) on appeal from an August 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) located in St. Petersburg, Florida, which denied 
the appellant's claims for an increased evaluation for 
chondromalacia of the left knee, rated as 10 percent 
disabling, and a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30 based on treatment for a 
service-connected disability requiring a period of 
convalescence.  The case was remanded to the RO by the Board 
in February 1999, for further development and to afford the 
veteran a personal hearing which he had requested.  The 
veteran failed to show for his scheduled hearing in November 
1999 and the case is now again before the Board.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disorder is 
currently manifested by subjective complaints of recurrent 
swelling and pain; and objective findings of range of motion 
from 150 to 0 degrees, crepitus with discomfort, degenerative 
arthritis confirmed by X-ray, and no evidence of instability.

2.  There is no competent evidence of record that the 
veteran's surgery in February 1997 was for treatment of a 
service-connected disability that resulted in at least 1 
month of convalescence; or in severe post-operative 
residuals, therapeutic immobilization of at least one major 
joint, application of a body cast, or the necessity for house 
confinement or the necessity for continued use of wheelchair 
or crutches (regular weight-bearing prohibited).



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent, but no higher, evaluation 
for the service- connected left knee disorder have been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5257, 5003- 5260 (1999).

2.  The veteran has not submitted evidence of a well grounded 
claim for entitlement to a temporary total rating for a left 
knee disorder under the provisions of 38 C.F.R. § 4.30.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased rating for right knee disorder

Initially, the Board finds that the veteran has submitted 
evidence which is sufficient to justify a belief that his 
claims for increased ratings are well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991) and Murphy v Derwinski, 1 Vet. App. 78 
(1990).  That is, he has presented claims which are 
plausible.  Generally, a claim for an increased evaluation is 
considered to be well grounded.  A claim that a condition has 
become more severe is well grounded where the condition was 
previously service-connected and rated, and the claimant 
subsequently asserts that a higher rating is justified due to 
an increase in severity since the original rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of a well-grounded claim.  38 U.S.C.A. § 5107(a) 
(West 1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
VA examination and radiological evaluation was performed 
pursuant to the veteran's claim for benefits.  Also, all 
available service medical records and treatment records have 
been obtained.  The Board notes that attempts have been made 
to obtain additional private medical records.  However, the 
veteran did not respond to the RO's written request dated May 
1999.  For these reasons, the Board finds that VA's duty to 
assist the appellant, 38 U.S.C.A. § 5107(a) (West 1991), has 
been discharged.  Furthermore, the undersigned finds that 
this case has been adequately developed for appellate 
purposes.  A disposition on the merits is now in order.

In evaluating the appellant's request for increased ratings, 
the Board considers the medical evidence of record.  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 C.F.R. Part 4 (1999).  
In so doing, it is the Board's responsibility to weigh the 
evidence before it.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. §§ 4.2, 4.10 (1999).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(1999).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 1991).

Historically, the veteran began complaining of right knee 
pain and swelling while in boot camp during service.  He was 
diagnosed to have chondromalacia of the left patella.  He was 
subsequently discharged in April 1993, following the 
recommendation of a Physical Evaluation Board which found him 
unfit for service due to his chondromalacia, left knee.  
Physical examination at discharge revealed effusion and 
marked crepitation with manipulation of the patella, and 
tenderness.  Resisted knee extension caused severe pain.  
However, the knee was stable with full range of motion.

By rating decision of September 1993, the RO awarded service 
connection for chondromalacia, patella, left knee, and 
assigned a 10 percent disability rating thereto.

VA outpatient treatment records dated from April 1973 through 
December 1996, show regular visits to the orthopedic clinic 
for follow-up of the veteran's left knee disorder.  He was 
also seen occasionally as a "walk-in" for an episode of 
pain and swelling in the left knee.  The veteran's subjective 
complaints have remained basically the same:  recurrent 
episodes of pain and swelling, and constant crepitance or 
"grinding".  Objectively, the veteran was sometimes found 
to have some swelling on examination, and sometimes not.  
Pain on motion was sometimes noted.  Moderate to moderately 
severe crepitance was always noted.  A knee support was 
issued in 1974; a knee cage brace was issued in 1987.  The 
veteran's prescription for Motrin was increased to 800 mg. in 
1992.  Orthoscopic surgery was discussed in 1994 and 
recommended in 1996.

Medical records from Florida Medical Center South, dated 
February 1997, indicated that the veteran injured his left 
knee in a motor vehicle accident.  An MRI revealed an 
osteochondral fracture of the medial facet of the patella.  
He subsequently underwent left knee operative arthroscopy and 
laser and a debridement of the medial facet of the patella, 
and debridement of plica.  The postoperative diagnosis was 
left knee medial facet to the patella fracture, 
chondromalacia and plica, synovitis.  

Report of VA examination conducted in April 1998, indicated 
that the veteran was employed as a law enforcement officer 
with the local Sheriffs Department.  He gave a history of 
many years of treatment for his left knee condition at the VA 
outpatient clinic, until he sustained additional medial facet 
damage to the left knee in an automobile accident in 1997.  
He was diagnosed to have a patellar fracture.  Following the 
surgery his knee was "better" than before the accident; 
however, he still experienced swelling and pain.  Physical 
examination revealed range of motion from 150 degrees of 
flexion to 0 degrees of extension.  There was no evidence of 
instability or fluid.  The examiner did note "crepitus with 
discomfort and apprehension on patellar grinding."  X-ray of 
the left knee revealed minor degenerative joint disease 
(DJD).  The diagnosis was residual chondromalacia patella.  
The examiner further stated that he was unable to determine 
exactly what the apportionment of disability between the 
veteran's service connected disorder and the superimposed 
injury from the 1997 accident was; however, he opined "that 
it is at least 50%."

The veteran's service-connected right knee is currently 
evaluated as 10 percent disabling under Diagnostic Code 5257 
for impairment of the knee manifested by recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (1999).  Diagnostic Code 5257 provides a 
10 percent rating for slight symptoms, a 20 percent rating 
for moderate symptoms, and a 30 percent rating for severe 
symptoms.  Id.

The Board does not find that the evidence supports a rating 
in excess of the currently assigned 10 percent disability 
rating under Diagnostic Code 5257.  The most recent medical 
evidence, the 1998 VA examination, noted that the knee was 
stable with full range of motion.  Historical review of the 
veteran's VA outpatient treatment records also show repeated 
negative findings of instability.  When the entire medical 
evidence is viewed in its entirety, there is no evidence of 
moderate instability or lateral subluxation.  Thus, the Board 
finds that the current evaluation of 10 percent is 
appropriate under Diagnostic Code 5257, and a higher 
evaluation is not warranted under this Diagnostic Code.

The Board has also considered the application of other 
Diagnostic Codes referable to the knee.  As there was no 
evidence of ankylosis of the knee, Diagnostic Code 5256 is 
not for application.  38 C.F.R. § 4.71a, Diagnostic Code 5256 
(1999).  Likewise, there is no medical evidence of dislocated 
or removed semilunar cartilage, impairment of the tibia and 
fibula, or genu recurvatum, as residuals of the service- 
connected right knee injury.  Thus, Diagnostic Codes 5258, 
5259, 5262, and 5263 are not for application.

Ratings for limitation of extension of the leg range from 0 
to 50 percent based upon the degree to which extension is 
limited.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (1999).  
For the lowest, noncompensable, rating under Diagnostic Code 
5261, extension of the knee must be limited to 5 degrees.  
The most recent medical evidence, the 1998 VA examination, 
reveals that the veteran's range of motion of the knee is 
from 0 to 150 degrees.  For a compensable, or 10 percent, 
evaluation, under Diagnostic Code 5261 extension of the knee 
must be limited to 10 degrees. As the medical evidence shows, 
the veteran's extension of the knee is not limited to 10 
degrees.  Therefore, a compensable rating is not warranted 
under Diagnostic Code 5261.

Ratings for limitation of flexion of the leg range from 0 to 
30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (1999).  
Again, those ratings are based on the degree to which flexion 
is limited.  For the lowest, noncompensable, rating under 
Diagnostic Code 5260, flexion of the knee must be limited to 
60.  As noted above, the medical evidence reveals that the 
veteran's range of motion of the knee is significantly 
greater than that measurement.  Therefore, a compensable 
rating is not warranted under Diagnostic Code 5260.

A separate rating can be granted based on limitation of 
motion apart from a rating based on Diagnostic Code 5257 for 
instability.  VAOPGCPREC 23-97 (July 1, 1997). Where, as 
here, there is degenerative joint disease and limitation of 
motion of a major joint like the knee is noncompensable under 
the applicable Diagnostic Codes for limitation of motion, "a 
rating of 10 pct is for application for each such major joint 
. . . affected by limitation of motion" where there is 
objective evidence of such limitation "confirmed by findings 
such as swelling, muscle spasm, or satisfactory evidence of 
painful motion."  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1999).  Therefore, the Board finds that an additional 10 
percent evaluation is appropriate but that a higher 
evaluation is not warranted.

The Board has considered the application of 38 C.F.R. §§ 4.40 
(consider "functional loss" "due to pain") and 4.45 (consider 
"[p]ain on movement, swelling, deformity, or atrophy on 
disuse" in addition to "[i]nstability of station, disturbance 
of locomotion, interference with sitting, standing and 
weight-bearing", incoordination, and excess fatigability) in 
this case.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, an increased rating is not warranted on the basis of 
these regulations.  The evidence of record shows that the 
veteran's primary complaint is of pain which is caused by 
prolonged standing or walking.  He has indicated that this 
pain is relieved somewhat by medication and limiting his 
activities.

The post-service medical record shows no muscle atrophy, no 
locking, no deformity, and no instability.  Periodic 
recurrent pain and swelling was reported with prolonged 
standing or walking.  However, the medical evidence does not 
demonstrate that a higher evaluation for the right knee is 
warranted based on 38 C.F.R. §§ 4.40 or 4.45.  Further, the 
right knee disability apparently has not prevented the 
veteran from gainful employment.  In addition, there is 
nothing in the medical evidence that suggests that gainful 
employment is precluded due to his service-connected right 
knee disorder.  Thus, there does not seem to be functional 
loss which would warrant a right knee rating higher than the 
current disability evaluations.

II.  Entitlement to temporary total disability evaluation 
under provisions of 38 C.F.R. § 4.30

The veteran also submitted a claim for a temporary total 
rating under 38 C.F.R. § 4.30 in July 1997.  

Before addressing the merits of this issue, however, the 
initial question for resolution is whether the veteran has 
submitted a well-grounded claim in accordance with 
38 U.S.C.A. § 5107 (West 1991).  That is, whether he has 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is plausible, 
meritorious on its own or capable of substantiation.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In the 
instant case, the Board has determined for the reasons set 
forth below, that the veteran has not submitted a well 
grounded claim.

Under the provisions of 38 C.F.R. § 4.30, a total disability 
rating (100%) will be assigned without regard to the other 
provisions of the rating schedule following hospital 
discharge or outpatient release, effective from the date of 
hospital admission or outpatient treatment and continuing for 
a period of 1, 2, or 3 months from the first day of the month 
following such hospital discharge or outpatient release if 
the treatment of a service-connected disability resulted in:

(1) surgery necessitating at least 1 month of convalescence;

(2) surgery with severe post-operative residuals such as 
incompletely-healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of 1 major joint or 
more, application of a body cast, or the necessity for house 
confinement or the necessity for the continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
or

(3) immobilization by cast, without surgery, of 1 major joint 
or more. 

In support of his claim, the veteran submitted a copy of an 
operative report from a private medical center, dated 
February 17, 1997.  As previously noted above, this private 
medical record noted a history of left knee injury in a 
recent automobile accident and MRI finding of an 
osteochondral fracture of the medial facet of the patella.  
The veteran underwent surgery on February 17, 1997, described 
as "left knee operative arthroscopy and laser and a 
debridement of the medial facet of the patella, debridement 
of the plica."  The report indicated that following 
completion of the surgery, the wounds were sterilely dressed, 
the veteran was awakened and returned to the recovery room in 
stable condition.  The operative report contained no further 
information as to the veteran's postoperative recovery or any 
required convalescence.

The Board notes that other than the above-described operative 
report, there is no evidence of record to support the 
veteran's claim for a temporary total rating under the 
provisions of 38 C.F.R. § 4.30.  Following the Board's 
February 1999 Remand, the RO notified the veteran, by letter 
dated May 1997, of the necessity of submitting additional 
evidentiary information.  No response was received.  It is 
further noted that the veteran also failed to report for a 
personal hearing scheduled in November 1999.

Therefore, the Board finds that the veteran has failed to 
present any evidence that the knee surgery on February 17, 
1997, was for treatment of a service-connected disability 
which required at least one month of convalescence; severe 
post-operative residuals, therapeutic immobilization of at 
least one major joint, application of a body cast, or the 
necessity for house confinement or the necessity for the 
continued use of a wheelchair or crutches (regular weight 
bearing prohibited).  Thus, he has failed to present a well 
grounded claim; and consequently, the claim for a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 must be 
denied.


ORDER

A claim for entitlement to an increased rating, to 20 
percent, for chondromalacia of the left knee is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  A claim for entitlement to a temporary 
total rating under the provisions of 38 C.F.R. § 4.30 is 
denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 


